Exhibit UNAUDITED PRO FORMA FINANCIAL DATA On May 22, 2008, Franklin Covey Co. (the Company) announced that it would join with Peterson Partners to create a new limited liability company, Franklin Covey Products, LLC (Franklin Covey Products), to pursue the strategic objective of expanding the sales of Franklin Covey branded consumer products throughout the world.In connection with the creation of Franklin Covey Products, on May 22, 2008, the Company entered into a definitive agreement to sell substantially all of the assets of its Consumer Solutions Business Unit (CSBU) to Franklin Covey Products (the Sale Agreement).On July 7, 2008, the sale of the CSBU assets was closed (the Closing Date).The sale price was $32.0 million in cash plus adjustments for working capital on the Closing Date.In addition, certain costs incurred in the completion of the sale transaction will be reimbursed to the Company by Franklin Covey Products. Pursuant to the terms of the Sale Agreement, the Company contributed (i) approximately $1.8 million on the Closing Date as consideration for a 19.5 percent voting interest in Franklin Covey Products, plus (ii) made a $1.0 million capital contribution with a 10 percent priority return that provides no additional ownership or voting rights.The remaining interest in Franklin Covey Products is primarily held by Peterson Partners V, L.P., an affiliate of Peterson Partners, Inc., a Salt Lake City, Utah based investment firm that specializes in small- to mid-size companies.Certain Franklin Covey Products management personnel were granted ownership shares that do not have voting rights, but may subsequently dilute the Company’s equity interest in Franklin Covey Products to approximately 15.6 percent if the ownership shares fully vest.Due to the structure of the new entity and the remaining influence over the new entity, the Company believes that its investment in Franklin Covey Products will be accounted for using the equity method of accounting for an unconsolidated subsidiary. The following unaudited pro forma consolidated balance sheets for Franklin Covey as of May 31, 2008 give effect to the sale of the CSBU assets as if the sale transaction occurred on May 31, 2008.The following unaudited pro forma consolidated statements of income for the fiscal year ended August 31, 2007 and for the three quarters ended May 31, 2008 give effect to the sale of the CSBU assets as if the sale transaction occurred at the beginning of the period presented. The pro forma information is not necessarily indicative of the financial position or results of operations of future periods or indicative of results that would have actually occurred had the transactions been completed as of the date thereof or as of the beginning of the periods presented therein.The pro forma adjustments, as described in the accompanying notes to the pro forma consolidated balance sheet and statements of operations, are based upon available information and certain assumptions we believe are reasonable.The pro forma financial information should be read in conjunction with the consolidated financial statements and notes to the consolidated financial statements included in our report on Form 10-K for the fiscal year ended August 31, 2007 and our quarterly report on Form 10-Q for the period ended May 31, 2008. FRANKLIN COVEY CO. PRO FORMA CONDENSED CONSOLIDATED BALANCE SHEET (UNAUDITED) AS OF MAY 31, 2008 (Dollars in Thousands) Franklin Covey Co. Pro Forma Adjustments Pro Forma ASSETS Current assets: Cash and cash equivalents $ 4,815 $ 29,245 (b) $ 34,060 Accounts receivable, net 24,597 - 24,597 Inventories 7,034 - 7,034 Deferred income taxes 3,697 - 3,697 Prepaid expenses and other assets 4,837 3,069 (b) 7,906 Assets held for sale 30,754 (30,754 ) (a) - Total current assets 75,734 1,560 77,294 Property and equipment, net 25,807 - 25,807 Intangible assets, net 73,223 - 73,223 Deferred income taxes 105 - 105 Investment in unconsolidated subsidiary - 2,755 (b) 2,755 Other assets 16,934 (1,977 ) (b) 14,957 $ 191,803 $ 2,338 $ 194,141 LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Current portion of long-term debt and financing obligation $ 667 $ - $ 667 Line of credit 8,223 - 8,223 Accounts payable 8,341 1,500 (b) 9,841 Income taxes payable 57 - 57 Accrued liabilities 21,145 - 21,145 Liabilities held for sale 10,415 (10,415 ) (a) - Total current liabilities 48,848 (8,915 ) 39,933 Long-term debt and financing obligation, less current portion 32,504 - 32,504 Deferred income tax liabilities 4,455 4,242 (c) 8,697 Other liabilities 1,652 - 1,652 Total liabilities 87,459 (4,673 ) 82,786 Shareholders’ equity: Common stock 1,353 - 1,353 Additional paid-in capital 183,836 - 183,836 Common stock warrants 7,602 - 7,602 Retained earnings 23,119 6,362 (c) 29,481 Accumulated other comprehensive income 2,039 - 2,039 Treasury stock at cost, 7,249 shares (112,956 ) - (112,956 ) Other comprehensive loss held for sale (649 ) 649 (a) - Total shareholders’ equity 104,344 7,011 111,355 $ 191,803 $ 2,338 $ 194,141 (a) Reflects the disposition of the Consumer Solutions Business Unit assets, liabilities, and other comprehensive loss, which is comprised of cumulative translation adjustments. (b) Reflects the consideration received from the sale of the Consumer Solutions Business Unit assets and the adjustment of assets and liabilities based upon the master asset purchase agreement. (c) Amount represents the preliminary gain (net of tax) and corresponding income taxes, as applicable, on the preliminary gain from the sale of Consumer Solutions Business Unit assets.This amount is based upon May 31, 2008 working capital balances and will be revised based upon working capital balances on the sale closing date. FRANKLIN COVEY CO. PRO FORMA CONDENSED CONSOLIDATED INCOME STATEMENTS (UNAUDITED) FOR THE FISCAL YEAR ENDED AUGUST 31, 2007 (Dollars in Thousands) Franklin Covey Co. Pro Forma Adjustments Pro Forma Sales $ 284,125 $ (131,003 ) (a) $ 153,122 Cost of sales 109,748 (56,561 ) (a) 53,187 Gross profit 174,377 (74,442 ) 99,935 Selling, general, and administrative 149,220 (61,913 ) (a) 87,307 Gain on sale of manufacturing facility (1,227 ) - (1,227 ) Depreciation 4,693 (1,446 ) (a) 3,247 Amortization 3,607 - 3,607 Income from operations 18,084 (11,083 ) 7,001 Equity in earnings of unconsolidated subsidiary - 2,161 (b) 2,161 Interest income 717 - 717 Interest expense (3,136 ) - (3,136 ) Income before provision for income taxes 15,665 (8,922 ) 6,743 Provision for income taxes (8,036 ) 3,835 (c) (4,201 ) Net income 7,629 (5,087 ) 2,542 Preferred stock dividends (2,215 ) - (2,215 ) Net income available to common shareholders $ 5,414 $ (5,087 ) $ 327 Diluted earnings per common share $ 0.27 $ 0.26 $ 0.02 (a) Reflects disposition of Consumer Solutions Business Unit pursuant to the sale of CSBU assets. (b) Represents 19.5 percent of the earnings of the CSBU as the Company’s equity in Franklin Covey Products’ earnings.This amount may be subsequently diluted to approximately 15.6 percent by the vesting of Class C ownership shares, which have no voting rights, to certain members of Franklin Covey Products management team. (c) Represents the tax effect of pro forma adjustments. NOTE:The above pro forma income statement does not reflect the expected gain on the sale of the CSBU assets or any reduction of interest from the use of the sale proceeds thereon. FRANKLIN COVEY CO. PRO FORMA CONDENSED CONSOLIDATED INCOME STATEMENTS (UNAUDITED) FOR THE THREE QUARTERS ENDED MAY 31, 2008 (Dollars in Thousands) Franklin Covey Co. Pro Forma Adjustments Pro Forma Sales $ 207,763 $ (94,920 ) (a) $ 112,843 Cost of sales 79,372 (40,137 ) (a) 39,235 Gross profit 128,391 (54,783 ) 73,608 Selling, general, and administrative 110,634 (47,193 ) (a) 63,441 Depreciation 4,044 (1,163 ) (a) 2,881 Amortization 2,702 - 2,702 Income from operations 11,011 (6,427 ) 4,584 Equity in earnings of unconsolidated subsidiary - 1,253 (b) 1,253 Interest income 78 - 78 Interest expense (2,396 ) - (2,396 ) Income before provision for income taxes 8,693 (5,174 ) 3,519 Provision for income taxes (5,063 ) 2,308 (c) (2,755 ) Net income $ 3,630 $ (2,866 ) $ 764 Diluted earnings per common share $ 0.18 $ 0.14 $ 0.04 (a) Reflects disposition of Consumer Solutions Business Unit pursuant to the sale of CSBU assets. (b) Represents 19.5 percent of the earnings of the CSBU as the Company’s equity in Franklin Covey Products’ earnings.This amount may be subsequently diluted to approximately 15.6 percent by the vesting of Class C ownership shares, which have no voting rights, to certain members of Franklin Covey Products management team. (c) Represents the tax effect of pro forma adjustments. NOTE:The above pro forma income statement does not reflect the expected gain on the sale of the CSBU assets or any reduction of interest from the use of the sale proceeds thereon.
